DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 05/16/2022.
•    Claims 1, 4-6, 11, 14, 17, and 20 have been amended.
•    Claims 3 and 13 have been canceled.
•    Claims 1-2, 4-12, and 14-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statement received 04/22/2022 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 4-10 and 20 are directed to a process, and claims 11-12 and 14-19 are directed to a machine. Therefore, claims 1-2, 4-12, and 14-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, from one or more sources, attribute data of a plurality of attribute data types representing aspects of a product, wherein each of the one or more sources has a source score, and the attribute data are associated with the corresponding source score; 
generating a plurality of attribute categories based on the received attribute data types, each attribute category corresponding to one of the received attribute data types and containing all attribute data of the one of the received attribute data type; 
determining data scores for each of the attribute data contained in each of the plurality of attribute categories; 
generating reconciled data for each of the attribute categories, the reconciled data being the attribute data in each of the attribute categories having the highest data score; 
storing the plurality of attribute categories each containing reconciled data corresponding to the product; 
providing the reconciled data for display, wherein switching between displays is enabled; and
in response to a user interaction, sending a request to initiate a purchase to an external system.
The above limitations recite the concept of consolidating product records. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claim 11 recites similar limitations as claim 1 and independent claim 20 recites similar limitations as claim 1, and the additional abstract idea of receiving a request to reconcile entries relating to a product. As such, claims 11 and 20 fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 11, and 20 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 11, and 20 recite additional elements, such as a database, a database-to-database network connection, display on a display interface, interactive user interface elements, a tab enabling switching between interfaces, transmitting a request to an external front end system, a system, a processor, and a memory. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 11, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 11, and 20 merely recite a commonplace business method (i.e., consolidating product records) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 11, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 20 specifying that the abstract idea of consolidating product records is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 11, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 11, and 20, these claims recite additional elements, such as a database, a database-to-database network connection, display on a display interface, interactive user interface elements, a tab enabling switching between interfaces, transmitting a request to an external front end system, a system, a processor, and a memory. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 11, and 20 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 11, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 11, and 20 specifying that the abstract idea of consolidating product records is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2, 4-10, 12, and 14-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 4-10, 12, and 14-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 4-10 and 14-19 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 2 and 12 further identify additional elements, such as machine learning models. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2, 4-10, 12, and 14-19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2, 4-10, 12, and 14-19 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 20, dependent claims 2, 4-10, 12, and 14-19, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-2, 4-12, and 14-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 11-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Musgrove et al. (US 20160086240 A1), hereinafter Musgrove, in view of previously cited Indrakanti et al. (US 20210035197 A1), hereinafter Indrakanti.

In regards to claim 1, Musgrove discloses a method for database reconciliation (Musgrove: [abstract] – a method of processing plurality product information records from the product information sources into one or more groups), comprising: 
receiving, from one or more sources, attribute data of a plurality of attribute data types representing aspects of a product, wherein each of the one or more sources has a source score, and the attribute data are associated with the corresponding source score  (Musgrove: [0043] – shopping server is operative to provide a crawler for visiting the plurality of sources hosted by merchants’ servers and manufacturer’s servers to aggregate product information from these plurality of sources regarding various products of a product category.  The crawler gathers product phrase information and pricing information of each of the products in the product category from the merchant’s web pages hosted by the merchant’s servers”; [0158] – “image selector module 808 chooses the most preferable image from all various sources, based on size, type, quality, proportion, reliability of source, etc. Various rules and thresholds can be used to select the most preferable image… a list of preferred sources (e.g. merchant servers 40) in order of availability”; Examiner Note: The examiner is interpreting “preferred sources” to be a source score, with the score being the designation of “preferred”); 
generating a plurality of attribute categories based on the received attribute data types, each attribute category corresponding to one of the received attribute data types and containing all attribute data of the one of the received attribute data type (Musgrove: [0068] the categorizer modules places each UPID (Universal Product ID) in a product catalog taxonomy based on a comparative analysis of that product with other product already classified in categories of the taxonomy, see also Fig. 7);
determining data scores for each of the attribute data contained in each of the plurality of attribute categories (Musgrove: [0070] –the processing of an output from a property scraper module by employing a weighted voting engine to merge the many scrapings and determine a final value for each attribute of each product); 
generating reconciled data for each of the attribute categories, the reconciled data being the attribute data in each of the attribute categories according to a scoring (Musgrove: [0070] – the property aggregator module processes the output of property scraper module by employing a weighted voting engine to merge the many scrapings and determine a final value for each attribute of each product); Examiner note: The examiner interprets the weighting engine being used to output a final value for each attribute to be a scoring of each attribute);
storing in a database, the plurality of attribute categories each containing reconciled data corresponding to the product (Musgrove: [0060] – the product catalog stores product information such as product descriptions, pricing and other product information for plural merchants which may be culled from merchant servers); 
providing, from the database and via a database-to-database network connection, the reconciled data for display on a display interface with interactive user interface elements (Musgrove: [0025-0026] – “product information from product catalog 26 can be…displayed…using an interface of shopping server 20 as presented to the shopper by browser application 14 on client computer 12…When a user selects a product for purchase, by clicking on a ‘buy’ button”; [0055] and Fig. 5 – “once the analysis…is completed on the product phrase information stored in product phrase database 76, the resulting product properties…are stored in a product property database 90…these stored product properties of the product property database may then be retrieved and used to create catalog 26”; [0024] – “Product catalog 26 can be in the form of a database; [0030] – “As the shopper selects various products and options using the browser interface of client computer 12, transaction record 54 is updated…there can be plural purchase procedures for plural shoppers each having a respective buy process 56 and corresponding transaction record 54”; see also [0060]; [0064]); and
in response to a user interaction with the interactive user interface elements, transmitting a request to initiate a purchase to an external front end system (Musgrove: [0026] – “When a user selects a product for purchase, by clicking on a "buy" button for example, secure connection 32 is established between client computer 12 and agent server application 24 of shopping server 20. Agent server application 24 then opens parallel secure connection 32 with the commerce server application of merchant server 40”; [0030] – “As the shopper selects various products and options using the browser interface of client computer 12, transaction record 54 is updated…there can be plural purchase procedures for plural shoppers each having a respective buy process 56 and corresponding transaction record 54”; see also [0036-0037]).
Musgrove discloses a scoring whereby a weighting is employed to merge attribute values into a final attribute value (Musgrove: [0070]).  Musgrove further discloses the analysis of product phrases information using statistical analysis module to provide ranking of the product phrases in any given product category (Musgrove: [0045].  Furthermore, the statistical analysis module recognizes that a particular phrase was emphasized by the presence of one or more characteristic(s) and consequently, provide a higher ranking for the particular phrase that other phrases that do not have a characteristic associated with it [Musgrove: 0049].
Musgrove does not explicitly disclose that information satisfying a scoring is information having the highest data score; and wherein the interactive user interface elements include at least a tab enabling switching between interfaces. However, Indrakanti teaches a similar method of grouping items (Indrakanti: [abstract]), including 
that information satisfying a scoring is information having the highest data score (Indrakanti: [0063] – “rendering module 118, for instance, identifies a top-ranked subset of the item themes 210 based on the theme scores 214… cause the top-ranked theme to be automatically output in a most-prominent portion of the interface 402, with the top-ranked theme and included offers 302 and 308 automatically in focus of the user interface”); and
wherein the interactive user interface elements include at least a tab enabling switching between interfaces (Indrakanti: [0042] and Fig. 4 – “Each tab associated with respective themes 404, 406, and 408 may include additional information describing one or more of the offers for sale of the item 410”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the highest score and tabs of Indrakanti in the method of Musgrove because Musgrove already discloses grouping offers and Indrakanti is merely demonstrating that the this may include highest scores and tabs for switching interfaces. Additionally, it would have been obvious to have included that information satisfying a scoring is information having the highest data score; and wherein the interactive user interface elements include at least a tab enabling switching between interfaces as taught by Indrakanti because tab technology is well-known and the use of it in a product information setting would have increased user engagement with an online marketplace (Indrakanti: [0002], [0018]).

In regards to claim 2, Musgrove/Indrakanti teaches the method of claim 1. Musgrove further discloses wherein the plurality of attribute data types includes a product image attribute, and the attribute data of the product image attribute comprise images (Musgrove: [0069] – “image selector module 808 chooses the most preferable product image from all various product information records in a group, based on size, type, quality, proportion, reliability of source”; see also [0158]); and 
wherein determining data score for the images comprises: analyzing each of the images for at least one of image size, image pixel, resolution, or image match (Musgrove: [0069] – “image selector module 808 chooses the most preferable product image from all various product information records in a group, based on size, type, quality, proportion, reliability of source”; see also [0158]); and 
generating the data score for each image based on the analysis (Musgrove: [0158] – “In step 906, image selector module 808 chooses the most preferable image from all various sources, based on size, type, quality, proportion, reliability of source, etc. Various rules and thresholds can be used to select the most preferable image. For example, the image may have to be of a certain minimum resolution and size. Alternatively, image selector module 808 can be programmed to use the image from product information records from a list of preferred sources (e.g. merchant servers 40) in order of availability”),
 yet, while Musgrove discloses machine learning (Musgrove: [0145]), Musgrove does not explicitly teach that analysis of an attribute comprises using one or more machine learning models. However, Indrakanti teaches a similar method of grouping product information (Indrakanti: [abstract]), including that analysis of an attribute comprises using one or more machine learning models (Indrakanti: [0048] – “To compute a theme ranking for a given target item, the theme scoring module 116 implements two machine learning models”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Indrakanti with Musgrove for the reasons identified above with respect to claim 1.

In regards to claim 5, Musgrove/Indrakanti teaches the method of claim 1. Musgrove further discloses wherein the plurality of attribute data types include product names, the attribute data of the product names are character strings of names; and determining data score for the character strings of names comprising: determining source scores corresponding to the character strings of names (Musgrove: [0085] – “When present, a model ID or product name is often the best clue to whether items in separate product description records are the same”; [0177-0178] – “Property aggregator module 814…assigns some product information records a greater weight than others, and then attempts to merge the scraped specs from all Product Information Records for a particular product, to arrive at a final set of specs…It is possible for a weighting to set either globally over the entire product information record, or just for one category, or just for one attribute in one category, or just for one value of one attribute in that category”; see also [0096-0097], which lists several examples of character strings of names; Examiner Note: The product name attribute belongs to a product record and the examiner interprets the weight assigned to a product information record containing the product name to be the source score for the character string).

In regards to claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Musgrove/Indrakanti teaches the limitations of claim 1 as noted above. Musgrove further teaches a system for database reconciliation, comprising: at least one processor; a memory comprising instructions that, when executed by the at least one processor, performs steps (Musgrove: [0021]). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 12 and 14, all the limitations in system claims 12 and 14 are closely parallel to the limitations of method claims 2 and 5 analyzed above and rejected on the same bases.  

In regards to claim 20, Musgrove discloses a method for generating text strings (Musgrove: [0161]), comprising: 
receiving a request to reconcile entries relating to a product in a database (Musgrove: [0024] – “computer 12 can request a display of a Web page stored on shopping server 20…For example, a user of client computer 12, i.e. a shopper, can select a product, or plural products”);
receiving attribute data of a plurality of attribute data types representing an aspect of the product from one or more sources, wherein each of the one or more sources has a source score, and the attribute data are associated with the corresponding source score  (Musgrove: [0043] – shopping server is operative to provide a crawler for visiting the plurality of sources hosted by merchants’ servers and manufacturer’s servers to aggregate product information from these plurality of sources regarding various products of a product category.  The crawler gathers product phrase information and pricing information of each of the products in the product category from the merchant’s web pages hosted by the merchant’s servers”; [0158] – “image selector module 808 chooses the most preferable image from all various sources, based on size, type, quality, proportion, reliability of source, etc. Various rules and thresholds can be used to select the most preferable image… a list of preferred sources (e.g. merchant servers 40) in order of availability”; Examiner Note: The examiner is interpreting “preferred sources” to be a source score, with the score being the designation of “preferred”); 
generating a plurality of attribute categories based on the received attribute data types, each attribute category corresponding to one of the received attribute data type and containing all attribute data of the one of the received attribute data type (Musgrove: [0068] the categorizer modules places each UPID (Universal Product ID) in a product catalog taxonomy based on a comparative analysis of that product with other product already classified in categories of the taxonomy, see also Fig. 7);
determining data scores for each of the attribute data contained in each of the plurality of attribute categories (Musgrove: [0070] –the processing of an output from a property scraper module by employing a weighted voting engine to merge the many scrapings and determine a final value for each attribute of each product); 
generating reconciled data for each of the attribute categories, the reconciled data being the attribute data in each of the attribute categories according to a scoring (Musgrove: [0070] – the property aggregator module processes the output of property scraper module by employing a weighted voting engine to merge the many scrapings and determine a final value for each attribute of each product) Examiner notes: The examiner interprets the weighting engine being used to output a final value for each attribute to be a scoring of each attribute);
storing in the database, the plurality of attribute categories each containing reconciled data, corresponding to the product (Musgrove: [0060] – the product catalog stores product information such as product descriptions, pricing and other product information for plural merchants which may be culled from merchant servers); 
providing to a display interface from the database and via a database-to-database network connection, the reconciled data for display interface with interactive user interface elements (Musgrove: [0025-0026] – “product information from product catalog 26 can be…displayed…using an interface of shopping server 20 as presented to the shopper by browser application 14 on client computer 12…When a user selects a product for purchase, by clicking on a ‘buy’ button”; [0055] and Fig. 5 – “once the analysis…is completed on the product phrase information stored in product phrase database 76, the resulting product properties…are stored in a product property database 90…these stored product properties of the product property database may then be retrieved and used to create catalog 26”; [0024] – “Product catalog 26 can be in the form of a database; [0030] – “As the shopper selects various products and options using the browser interface of client computer 12, transaction record 54 is updated…there can be plural purchase procedures for plural shoppers each having a respective buy process 56 and corresponding transaction record 54”; see also [0060]; [0064]); and
in response to a user interaction with the interactive user interface elements, transmitting a request to initiate a purchase to an external front end system (Musgrove: [0026] – “When a user selects a product for purchase, by clicking on a "buy" button for example, secure connection 32 is established between client computer 12 and agent server application 24 of shopping server 20. Agent server application 24 then opens parallel secure connection 32 with the commerce server application of merchant server 40”; [0030] – “As the shopper selects various products and options using the browser interface of client computer 12, transaction record 54 is updated…there can be plural purchase procedures for plural shoppers each having a respective buy process 56 and corresponding transaction record 54”; see also [0036-0037]).
Musgrove discloses a scoring whereby a weighting is employed to merge attribute values into a final attribute value (Musgrove: [0070]).  Musgrove further discloses the analysis of product phrases information using statistical analysis module to provide ranking of the product phrases in any given product category (Musgrove: [0045].  Furthermore, the statistical analysis module recognizes that a particular phrase was emphasized by the presence of one or more characteristic(s) and consequently, provide a higher ranking for the particular phrase that other phrases that do not have a characteristic associated with it [Musgrove: 0049].
Musgrove does not explicitly disclose that information satisfying a scoring is information having the highest data score; and wherein the interactive user interface elements include at least a tab enabling switching between interfaces. However, Indrakanti teaches a similar method of grouping items (Indrakanti: [abstract]), including 
that information satisfying a scoring is information having the highest data score (Indrakanti: [0063] – “rendering module 118, for instance, identifies a top-ranked subset of the item themes 210 based on the theme scores 214… cause the top-ranked theme to be automatically output in a most-prominent portion of the interface 402, with the top-ranked theme and included offers 302 and 308 automatically in focus of the user interface”); and
wherein the interactive user interface elements include at least a tab enabling switching between interfaces (Indrakanti: [0042] and Fig. 4 – “Each tab associated with respective themes 404, 406, and 408 may include additional information describing one or more of the offers for sale of the item 410”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the highest score and tabs of Indrakanti in the method of Musgrove because Musgrove already discloses grouping offers and Indrakanti is merely demonstrating that the this may include highest scores and tabs for switching interfaces. Additionally, it would have been obvious to have included that information satisfying a scoring is information having the highest data score; and wherein the interactive user interface elements include at least a tab enabling switching between interfaces as taught by Indrakanti because tab technology is well-known and the use of it in a product information setting would have increased user engagement with an online marketplace (Indrakanti: [0002], [0018]).

Claims 4, 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrove, in view of Indrakanti, in view of previously cited Ladue et al. (US 20140304104 A1), hereinafter Ladue.

In regards to claim 4, Musgrove/Indrakanti teaches the method of claim 1. Musgrove further discloses wherein the source score of each of the one or more sources is based on a source status assigned to each of the one or more sources (Musgrove: [0158] – “image selector module 808 chooses the most preferable image from all various sources, based on…reliability of source, etc. Various rules and thresholds can be used to select the most preferable image… a list of preferred sources (e.g. merchant servers 40) in order of availability”),
yet, while Musgrove further discloses reliability of source (Musgrove: [0158]), Musgrove does not explicitly disclose that the source score is based on a length of active time period of each of the one or more sources. However, Ladue teaches a similar method of determining duplicate items (Ladue: [0017]), including that the source score is based on a length of active time period of each of the one or more sources (Ladue: [0021] – “a confidence score or trust score that is calculated or determined for an item, or for a source of information regarding an item (e.g., an individual or entity that asserts that an item is interchangeable or equivalent with another item), may increase, decrease, or remain constant over time”).
It would have been obvious to one of ordinary skill in the art to include that the source score is based on a length of active time period of each of the one or more sources, as taught by Ladue, to the combined method of a combining records of Musgrove/Indrakanti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined method of Musgrove/Indrakanti, to include the teachings of Ladue, to determine information accuracy (Ladue: [abstract]).

In regards to claim 8, Musgrove/Indrakanti/Ladue teaches the method of claim 4. Musgrove further discloses wherein the source status comprises one of a system retail status, brand vendor status, or third party status (Musgrove: [0158-0159] – “a list of preferred sources (e.g. merchant servers 40)…a source such as a merchant, manufacturer, distributor, reviewer, or the like”).

In regards to claim 9, Musgrove/Indrakanti/Ladue teaches the method of claim 8. While Musgrove further discloses reliability of source (Musgrove: [0158-0159] – “a list of preferred sources (e.g. merchant servers 40)) Musgrove/Indrakanti does not explicitly teach wherein a length of active time period of the source is determined based on the earliest registration time of the source. 
However, Ladue teaches a similar method of determining duplicate items (Ladue: [0017]), including wherein a length of active time period of the source is determined based on the earliest registration time of the source (Ladue: [0021] – “a confidence score or trust score that is calculated or determined for an item, or for a source of information regarding an item (e.g., an individual or entity that asserts that an item is interchangeable or equivalent with another item), may increase, decrease, or remain constant over time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ladue with Musgrove/Indrakanti for the reasons identified above with respect to claim 4.

In regards to claim 10, Musgrove/Indrakanti/Ladue teaches the method of claim 9. While Musgrove further discloses wherein the system retail status has a source score higher than that of the brand vendor status and that a second status may be a brand vendor status (Musgrove: [0158-0159] – “a list of preferred sources (e.g. merchant servers 40)…a source such as a merchant, manufacturer, distributor, reviewer, or the like), and that a second may include a brand vendor status (Musgrove: [0159] – “a source such as a merchant, manufacturer, distributor”). Musgrove/Indrakanti does not explicitly teach a second status has a source score higher than that of a third party status; and wherein when two or more sources have the same source status, the source having a longer length of active time period has a higher source score than sources having a shorter length of active time period.
However, Ladue teaches a similar method of determining duplicate items (Ladue: [0017]), including 
a first status has a source score higher than that of a third party status (Ladue: [0020] – “Network-based forums or other sources of comments or feedback that are deemed to be unreliable sources of information regarding the interchangeability or equivalence of items may be assigned a different value, or decreased in value, accordingly”); and
wherein when two or more sources have the same source status, the source having a longer length of active time period has a higher source score than sources having a shorter length of active time period (Ladue: [0021] – “a confidence score or trust score that is calculated or determined for an item, or for a source of information regarding an item (e.g., an individual or entity that asserts that an item is interchangeable or equivalent with another item), may increase, decrease, or remain constant over time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ladue with Musgrove/Indrakanti for the reasons identified above with respect to claim 4.

In regards to claim 17, Musgrove/Indrakanti/Ladue teaches the system of claim 11. Musgrove further discloses wherein the source score of each of the one or more sources is based on a source status assigned to each of the one or more sources (Musgrove: [0158] – “image selector module 808 chooses the most preferable image from all various sources, based on…reliability of source, etc. Various rules and thresholds can be used to select the most preferable image… a list of preferred sources (e.g. merchant servers 40) in order of availability); and
wherein the source status comprises one of a system retail status, brand vendor status, or third party status (Musgrove: [0158-0159] – “a list of preferred sources (e.g. merchant servers 40)…a source such as a merchant, manufacturer, distributor, reviewer, or the like”),
yet, while Musgrove further discloses reliability of source (Musgrove: [0158]), Musgrove/Indrakanti does not explicitly teach that the source score is based on a length of active time period of each of the one or more sources. However, Ladue teaches a similar method of determining duplicate items (Ladue: [0017]), including that the source score is based on a length of active time period of each of the one or more sources (Ladue: [0021] – “a confidence score or trust score that is calculated or determined for an item, or for a source of information regarding an item (e.g., an individual or entity that asserts that an item is interchangeable or equivalent with another item), may increase, decrease, or remain constant over time”).
It would have been obvious to one of ordinary skill in the art to include that the source score is based on a length of active time period of each of the one or more sources, as taught by Ladue, to the combined method of a combining records of Musgrove/Indrakanti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined method of Musgrove/Indrakanti, to include the teachings of Ladue, to determine information accuracy (Ladue: [abstract]).

In regards to claim 18, Musgrove/Indrakanti/Ladue teaches the system of claim 17. All the limitations in system claims 18 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases.  

In regards to claim 19, Musgrove/Indrakanti/Ladue teaches the system of claim 18. All the limitations in system claims 18 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases.  

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrove, in view of Indrakanti, in view of previously cited Jadhav et al. (US 20180174220 A1), hereinafter Jadhav.

In regards to claim 6, Musgrove/Indrakanti teaches the method of claim 1. Musgrove further discloses the plurality of attribute data types include one or more fields relating to product specifications, the attribute data of the one or more fields are character strings corresponding to the one or more fields (Musgrove: [0166-0168] – “Take the same example as above, where on the row above we might have ‘Phantom Series 4’ and on the row below have ‘vehicle included’. By maintaining or parsing the row-delineation tags, property scraper module 810 knows that ‘Phantom Series 4’ is one row, and ‘Height: 6’ is one row, and ‘vehicle included’ is another”); and 
determining data score for the character strings corresponding to the one or more fields comprising: determining source scores corresponding to the character strings corresponding to the one or more fields; and generating the data score for character strings corresponding to each of the one or more fields based on the source scores (Musgrove: [0177-0178] – “Property aggregator module 814…assigns some product information records a greater weight than others, and then attempts to merge the scraped specs from all Product Information Records for a particular product, to arrive at a final set of specs…It is possible for a weighting to set either globally over the entire product information record, or just for one category, or just for one attribute in one category, or just for one value of one attribute in that category”),
yet, while Musgrove discloses source scores (Musgrove: [0177]), Musgrove/Indrakanti does not explicitly teach identifying the number of one or more fields associated with each of the one or more sources; and generating the data score for character strings corresponding to each of the one or more fields based on the number of one or more fields associated with each of the one or more sources. However, Jadhav teaches a similar method of identifying product offers for a product (Jadhav: [abstract]), including identifying the number of one or more fields associated with each of the one or more sources (Jadhav: [0059] – “‘Completeness’ can be determined by a number of attribute values associated with the product offer”); and 
generating the data score for character strings corresponding to each of the one or more fields based on the number of one or more fields associated with each of the one or more sources (Jadhav: [0061] – “completeness of the seed offer includes an assessment of which attribute values are available for the product offer (with an understanding that certain values are more important than others), a total number of attribute values that are available, a quality of the attribute values available, and the like. The assessment of product offer attribute values may be made on a sliding scale”). 
It would have been obvious to one of ordinary skill in the art to include identifying the number of one or more fields associated with each of the one or more sources; and generating the data score for character strings corresponding to each of the one or more fields based on the number of one or more fields associated with each of the one or more sources, as taught by Jadhav, to the combined method of a combining records of Musgrove/Indrakanti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined method of Musgrove/Indrakanti, to include the teachings of Jadhav, to identify a product offer that accurately identifies the product (Jadhav: [0061]).

In regards to claim 7, Musgrove/Indrakanti/Jadhav teaches the method of claim 6. Musgrove further discloses wherein the one or more fields comprise at least one of size, color, model, production year, or serial number (Musgrove: [0129-0131] – “Further, a product often comes in two or more variants. For example a toaster oven may come in black and white, and its model ID might be any one of the following:  ‘PG-400-B’ [where B signifies Black] ‘PG-400-W’ [where W signifies "white])”).

In regards to claim 15, Musgrove/Indrakanti teaches the system of claim 14. All the limitations in system claims 15 are closely parallel to the limitations of method claims 6 analyzed above and rejected on the same bases.  

In regards to claim 16, Musgrove/Indrakanti/Jadhav teaches the system of claim 15. All the limitations in system claims 16 are closely parallel to the limitations of method claims 7 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant’s arguments, filed 05/16/2022, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims are patent eligible because “Applicant’s claims are not directed to an abstract idea and do not correspond to ‘Certain Methods of Organizing Human Activity’” (Remarks pages 10-12). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. The examiner notes that the claims recite steps such as generating reconciled data, for the purpose of providing the data to shoppers to make purchases. Furthermore, reconciling data is not a technical solution, but rather an improvement to the abstract idea. Additionally, the claims recite an abstract idea, as highlighted in the 101 rejection above. The limitations of claim 1 recite receiving attribute data representing aspects of a product, generating a plurality of attribute categories, determining data scores, generating reconciled data, storing the categories and the data, and providing a display of the reconciled data so that a user might request to initiate a purchase. This represents sales activities and behaviors because it relates to data analysis of products for sale, which a user may request to purchase. This is further illustrated in Specification paragraph [002-004], discussing product displays by a retail system. Additionally, paragraph [0029] further elaborates on a user adding items to a shopping cart for the purpose of initiating purchase of the items. Accordingly, claim 1 falls into the Certain Methods of Organizing Human Activity grouping because it recites sales activities and behaviors. 
	Applicant argues the claims are patent eligible because “[w]hile the technical solution is not to provide standardization of formatting data as disclosed in Example 42, the present application provides a technical solution to a problem users face when viewing product data with multiple vendors and a product that database developers face when attempting to streamline attribute data” (Remarks pages 12). The examiner disagrees. The subject matter eligibility examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. These examples are to be interpreted based on the fact patterns set forth in each example, as other fact patterns may have different eligibility outcomes. Example 42 provided a technical improvement by allowing users to share information in real-time in a standardized format, regardless of the format in which the information was uploaded. This provided a technical solution to the technical problem of formatting inconsistencies. The present claims provide no analogous technical solution. While the examiner acknowledges that “reconciled data” is generated, the claims provide no similar standardization of formatting of data which may be shared in real time, regardless of the format in which the data was uploaded. Furthermore, unlike Example 42, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. While the Examiner agrees that the specification addresses shortcomings in the field of consolidating product records for shopping, the discussions present in the specification do not go as far as to address shortcomings in a technical field. Rather, the specification focuses on problems related to the business aspects of consolidating product records rather than problems related to the technical field. Accordingly, there is no evidence, short of attorney argument, that a technological improvement is provided.

Applicant argues that the claims are integrated into a practical application because “the claims solve problems related to reconciling data before it is presented to a user…the streamlined process ensures the reconciliation occurs in an efficient manner” (Remarks page 13). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of consolidating product records. This is illustrated in specification paragraph [0066] which discusses that reconciled product data may be presented to a shopper. Additionally, paragraph [0070] of Applicant’s specification discusses a shopper viewing information related to products for sale. While the examiner acknowledges Applicant’s citations to the specification, the examiner notes the citations merely illustrate improvements relating to the abstract idea of consolidating data.  Although the claims include computer technology such as a database, a database-to-database network connection, display on a display interface, interactive user interface elements, transmitting a request to an external front end system, a system, a processor, and a memory, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The claimed process, while arguably resulting in an improved process for consolidating product records, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is still employing the same server and/or computer components used in conventional systems to improve consolidation of product records, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.
Applicant argues that the claims provide significantly more because “claim 1 provides an improvement over the conventional systems” (Remarks pages 13-14). The examiner disagrees. The 2019 PEG sets forth that if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While electronic devices such as a database, a database-to-database network connection, display on a display interface, interactive user interface elements, transmitting a request to an external front end system, a system, a processor, and a memory are included within the claims, they are claimed in a generic manner and merely perform generic functions. The additional elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of consolidating product records in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not amount to significantly more because they merely amount to using a database, a database-to-database network connection, display on a display interface, interactive user interface elements, transmitting a request to an external front end system, a system, a processor, and a memory as a tool to perform the abstract idea. Furthermore, the examiner notes that analysis of novelty and obviousness is wholly apart from analysis of patent eligibility under 101, and improvements to the abstract idea over the prior art have no bearing on 101 eligibility. Therefore, the claims do not provide significantly more.


35 U.S.C. § 103
Applicant argues that Musgrove/Indrakanti does not teach “receiving, from one or more sources, attribute data of a plurality of attribute data types representing aspects of a product, wherein each of the one or more sources has a source score and the attribute data are associated with the corresponding source score.” Remarks pages 14-15. The examiner disagrees. Musgrove discloses receiving, from one or more sources, attribute data of a plurality of attribute data types representing aspects of a product, wherein each of the one or more sources has a source score, and the attribute data are associated with the corresponding source score. Musgrove discloses this limitation at least in paragraph [0043], disclosing a shopping server crawler visiting a plurality of sources hosted by merchants’ servers and manufacturer’s servers to aggregate product information from these plurality of sources regarding various products of a product category, such as product phrase information and pricing information of each of the products in the product category. Furthermore, Musgrove, see at least [0158], discloses an image selector module 808 chooses the most preferable image from all various sources, based on size, type, quality, proportion, reliability of source, where various rules and thresholds can be used to select the most preferable image, and images may be chosen from a list of preferred sources (e.g. merchant servers 40). Here “preferred sources” is interpreted to be a source score, with the score being the designation of “preferred.” Accordingly, each of the one or more sources has a source score and the attribute data (the product images) are associated with the corresponding source score. The examiner notes [0083-0084] of Applicant’s Specification, which reads “the source score of each of the one or more sources is based on a source status assigned to each of the one or more sources and a length of active time period of each of the one or more sources…source status includes one of a system retail status, brand vendor status, or third party status…the system retail status has a source score higher than that of the brand vendor status, and the brand vendor status has a source score higher than that of a third party status.” The examiner notes that “preferred” sources are akin to the source status source scores discussed in Applicant’s Specification. With regard to Applicant’s argument that Musgrove teaches an image as a source, the examiner notes that Musgrove indicates that preferred sources are merchant servers in paragraph [0158], disclosing “a list of preferred sources (e.g. merchant servers 40).” Accordingly, the combination of Musgrove/Indrakanti teaches all of the limitations of claim 1.
Applicant argues that claims 2, 4-12, and 14-20 are allowable for the same reasons as detailed above. (Remarks page 15). The examiner disagrees. Claims 2, 4-12, and 14-20 are not allowable for the same reasons as detailed in the 103 rejection above, as well as in the paragraphs of this response to remarks section.

Conclusion
Previously cited NPL Reference U teaches identifying matched product listings. Listing title and subtitle were used to identify products. Products were matched despite varied sale parameters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625